Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the application filed on June 4, 2019. Claims 1-20 are pending. Claims 1-20 represent APPLICATION-CENTRIC ENFORCEMENT FOR MULTI-TENANT WORKLOADS WITH MULTI SITE DATA CENTER FABRICS.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a receiving, at a local switch at a first site, a packet from a first host at the first site intended for a second host located at a second site at a different geographical location from the first site; identifying a second class identifier (ID) for the second host from a database maintained at the first site, wherein a first class ID for the first host is known to the local switch; determining, based on the first class ID and the second class ID, a security policy for transmitting data from the first host to the second host; in response to determining that the security policy indicates that the second site exclusively manages security policies for a software defined network including the first host and the second host: setting a policy applied indicator, derived from a policy override indicator, on the packet indicating that enforcement of the security policy is delegated from the first switch to a second switch connected to the second host at the second site; including the first class ID and the second class ID in the packet; and transmitting the packet to the second site,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457